Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.

Claim Status
Claims 1-7 and 17-44 are pending. Claim 38 has been amended. In the response to the restriction requirement, Applicants elected Group I and compound 1076. Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim (i.e. compound of Formula V), and a reference was discovered that rendered it obvious. As a result, claims 38-44 have been examined and claims 1-7 and 17-37 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art 

Claim Rejections - 35 USC § 112
The rejection of claims 38-44 as unpatentable under 35 USC 112(b) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 38-43 under 35 USC 102(b) as being anticipated by Deng et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 38-44 as unpatentable under 35 USC 103(a) over Deng et al. in view of Snyder et al. is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (Med. Chem. Commun., 2013, 4, 1354) in view of Chang et al. (US 2014/0243341).
Deng et al. teach tripeptide-based inhibitors of norovirus (abstract).
st para):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The difference between the compound of Deng et al. and instantly claimed compound of Formula V is the variable R9.
Thus, Deng et al. do not teach instantly claimed R9.
Chang et al. teach various tripeptide-based inhibitors of norovirus similar to the tripeptide-based inhibitors of Deng et al. (claims 13 and 21).
Chang et al. further teach that the recognition element is responsible for binding and correct positioning of the inhibitor to the active site so that favorable binding interactions are optimal (para [0156]; Fig. 2).
Please note that the recognition element of Chang et al. corresponds to the R9 variable (i.e. the CHO group depicted below):

2 (Fig. 24) wherein: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Note that in compounds 5f and 6f, R2 is cyclohexyl.
It would have been obvious to one of ordinary skill in the art searching for more potent tripeptide-based inhibitors of norovirus to modify the compound of Deng et al. by substituting the recognition element (i.e. the CHO group) with the C(O)C(O)NH-R2 groups described by Chang et al. because Chang et al. teach that the recognition element is responsible for binding and correct positioning of the inhibitor to the active site so that favorable binding interactions are optimal.
The skilled artisan would have been motivated to do so, with a reasonable expectation of success, and thus would have arrived at the compound of Deng et al. wherein the CHO group is substituted with C(O)C(O)NH-cyclohexyl.

With respect to claims 39 and 41, it is noted that “[d]uring examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim” (MPEP 2111.02). In the instant case, the limitations “a cleaning 
Furthermore, Deng et al. teach that the compound is a solution (see Scheme 2 on page 1358), thus reading on a pharmaceutical composition.
With respect to claims 40 and 42, Deng et al. teach the compound is a solution (see Scheme 2 on page 1358). 
With respect to claim 43, Deng et al. teach that the compound of the invention were tested for inhibitory action against NVPro (page 1355, right column, 2nd para). Thus, the compounds are on a substrate (i.e. NVPro).

Claims 38-44 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (Med. Chem. Commun., 2013, 4, 1354) in view of Chang et al. (US 2014/0243341) as applied to claims 38-43 above, and further in view of Snyder et al. (US 2009/0018213).
The teachings of Deng et al. and Chang et al. with respect to claims 38-43 have been discussed above.
Deng et al. and Chang et al. do not teach the substrate is a towel, wipe, or a sponge.
Snyder et al. teach compositions comprising antiviral compounds against noroviruses (claims 1-2, 22, 43, 59-60, 64).
Snyder et al. further teach a wipe comprising the composition for rapidly sanitize surfaces that are infected or contaminated with viruses (claim 64; para [0141]).

One of ordinary skill in the art would have been motivated to make a wipe comprising the composition obvious over Deng et al. and Chang et al. and would have reasonably expected said wipe to be useful for rapidly sanitize surfaces that are infected or contaminated with viruses. 
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658